Citation Nr: 1217587	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  07-35 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a right wrist disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for a right ankle disability.

3.  Entitlement to an initial evaluation in excess of 10 percent for a left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from April 2000 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Upon review of the claims file, the Board observes that there is evidence indicating that the Veteran is in receipt of Social Security Administration (SSA) SSA benefits, apparently based on disability.  The Board notes that records were received from SSA in November 2007, but it appears that those records pertained to an adjudication in which SSA denied benefits.  However, during a VA examination conducted in July 2010, the Veteran reported that she had just been granted SSA disability for chronic back and joint pain.  Given the likelihood that records held by SSA might include those pertinent to the disabilities at issue in this appeal, the Board finds that a remand to obtain any records associated with the grant of the award of SSA disability benefits is warranted.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the AOJ must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on her application for SSA disability benefits and all underlying medical records.

In light of the above discussion, the Board has determined that additional development is required.  Accordingly, the case is REMANDED for the following action:

1.  Request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file.

If VA is unable to secure the above referenced records, it must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify her that she is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

2.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


